Citation Nr: 1716332	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  14-26 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a respiratory disease to include chronic obstructive pulmonary disease (COPD), asthma, and allergic rhinitis.

4.  Entitlement to a compensable evaluation for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran retired after more than twenty years of active service in July 1977. 

These matters come before the Board on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

A hearing before the undersigned was held in November 2016.  A transcript of that proceeding has been associated with the claim file.

The Board notes that in correspondence dated February 2014, prior to the initial adjudication, the Veteran indicates that his diagnosed COPD, asthma and allergic rhinitis are due to asbestos exposure.  Accordingly, the Board expands the issue to one of service connection for a respiratory disorder to include the disabilities specifically claimed by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The expansion of the issue does not undermine the merits of the claim; thus, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory condition and a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2012 rating decision, the RO denied a request to reopen a claim of service connection for right ear hearing loss.

2.  The additional evidence received since the March 2012 rating decision denying the Veteran's application to reopen the claim of service connection for right ear hearing loss relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence indicates that the Veteran's current right ear  hearing loss disability is related to active service.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision denying the application to reopen the claim of service connection for right ear hearing loss became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2016).

2.  The additional evidence presented since the March 2012 rating decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening and also entitlement to service connection for a right ear hearing loss disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

New and Material Evidence

A June 2010 rating decision, inter alia, denied a claim of service connection for right ear hearing loss.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim and this request was denied in March 2012.  The Veteran again did not appeal such determination.  He again sought to reopen the claims, and the RO denied such request in the March 2014 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claims for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request to reopen a claim for entitlement to service connection for a right ear hearing loss disability was last denied in an unappealed March 2012 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service. 

The evidence of record at the time of the March 2012 decision included service treatment records, post-service treatment records, a VA examination report, and the Veteran's statements.

The pertinent evidence added to the record since the March 2012 rating decision consists of post-service treatment records, a letter from a private physician, hearing testimony, and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes a private treatment record containing an opinion that the Veteran's claimed right ear hearing loss is related to active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a right ear hearing loss is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is recognized that the Veteran is competent to report observable symptoms, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is additionally noted that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even in the absence of documented treatment for several decades, lay evidence could serve to enable a grant of service connection if such reported history is credible.  Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his hearing loss is related to in-service exposure to noise while serving on-board Naval ships and that such hearing loss has continued from service to the present time.  

The Veteran's personnel records indicate that he served more than twenty years, most of the time serving on-board ships.  The Board concedes in-service noise exposure on the basis of the Veteran's credible statements consistent with his documented service.

VA examinations and treatment records indicate that the Veteran's right ear hearing loss meets the standard for a hearing loss disability for VA purposes.

The Veteran submitted an October 2016 private medical opinion.  The examiner indicated that the Veteran served in the Navy from September 1956 to July 1977 on multiple ships, to include the John F. Kennedy aircraft carrier as well as numerous other ships where he was exposed to heavy artillery fire and large bore cannon, causing acoustic trauma.  The examiner indicated that after close evaluation of the Veteran's medical history and after audiometric evaluation and examination, it is the examiner's opinion that his high frequency hearing loss is secondary to acoustic trauma sustained during active duty.  The examiner is an Otolaryngologist and former Navy Flight Surgeon.

The Board acknowledges that there is a negative nexus opinion dated April 2010 from a VA examiner.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the private examiner to be more probative as he based his opinion on more than just the lack of hearing loss at separation in the right ear and provided a thorough rationale for his opinion.

In sum, the evidence indicates that the Veteran's military duty was consistent with noise exposure.  Hearing loss is capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran has submitted a private medical opinion with a positive nexus statement with consideration of the relevant evidence of record.  Thus, a grant of service connection is warranted for right ear hearing loss.  


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for right ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Regrettably, the Board finds that additional development is required regarding the Veteran's claims, as will be discussed below.

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim of entitlement to service connection for a respiratory disorder, the Veteran claims that his respiratory conditions are caused by in-service exposure to asbestos.  Firstly, the Board concedes that the Veteran was exposed to asbestos during his active Navy service.  He had more than twenty years of active naval service, ending in July 1977; the majority of his service taking place on a variety of naval ships.  Thus, the Veteran must be afforded a VA examination to determine if any current respiratory disability is caused by in-service asbestos exposure.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Turning to the claim for a compensable rating for left ear hearing loss, the Board finds that the AOJ's determination of the disability rating for the Veteran's service connection for right ear hearing loss (granted herein) is inextricably intertwined with this appealed issue.  Thus, further adjudication must be deferred.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records since June 2014 from the Tennessee Valley VA Medical Health System not already associated with the claims file.

2.  Schedule the Veteran for a VA respiratory examination by a PULMONOLOGIST. The claims file and a copy of this remand must be provided to the examiner.  The examiner must indicate receipt and review of these documents in any report generated. 

For any respiratory illness present, he or she must express an opinion as to whether it is more likely, as likely, or less likely as not related to in-service asbestos exposure.  

Provide supporting rationale, with specific references to the record, for the opinions provided; moreover, if the examiner finds that the inquiries cannot be answered without resorting to speculation, then it must be explained why it would be speculative to respond. 

3.  Thereafter, readjudicate the remanded claims, to include consideration of the rating warranted for hearing loss.  If the disposition is unfavorable, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


